DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/24/2021, with respect to the below rejections and objections have been fully considered and are persuasive.
Rejection of Claims 1-9 and 13 Under 35 U.S.C. 101
Examiner notes that the independent claims 1, 7, and 8 have been amended such that they no longer are directed to encompassing a human organism. In light of this, the rejection to claims 1-9 and 13 has been withdrawn.
Rejection of Claims 1-4 and 13 Under 35 U.S.C. 103
Examiner notes applicant’s argument regarding the functionality of the Ken et al. device. Ken et al. discloses a vasoocclusive apparatus with a plurality of struts that divide the neck of an aneurysm into smaller openings in order to prevent migration of a secondary vasoocclusive device, yet does not specifically disclose the placement of that secondary device (which in this case, supported by Ken et al., would be a vasoocclusive coil). Ken et al. specifically states that a vasoocclusive coil is deployed within the body vessel (the body vessel being the aneurysm) through the strut members of the vasoocclusive apparatus. By specifying that the coil is deployed “through” the strut members, the only logical deployment location for a vasoocclusive coil would be above the vasoocclusive apparatus, not between the upper portion of the vasoocclusive apparatus and the neck of the aneurysm, as previously believed. Modifying the Ken et 
Rejection of Claim 7 Under 35 U.S.C. 103
Examiner notes that the amendment to claim 7 overcomes the previous rejection over Lagodzki et al. in vew of Palmer, since both pieces of art fail to disclose or teach wherein the intermediate arcuate portion is longer than the base and the proximal portion. Due to the reasons stated above, in Section 4, it would also not be obvious to modify Ken et al. in view of Lagodzki et al. to attain these claim limitations. Therefore, the previously filed rejection is withdrawn.
Rejection of Claims 8-9 Under 35 U.S.C. 103
Examiner notes that the amendment to claim 7 overcomes the previous rejection over Lagodzki et al. in vew of Teoh, since both pieces of art fail to disclose or teach wherein the intermediate arcuate portion is longer than the base and the proximal portion. Due to the reasons stated above, in Section 4, it would also not be obvious to modify Ken et al. in view of Lagodzki et al. to attain these claim limitations. Therefore, the previously filed rejection is withdrawn.
Rejoinder of Claims 10-12
As the independent claims 1, 7, and 8 have been found allowable, the previously restricted claims 10-12 which are now incorporated being dependent from claim 1 are rejoined and allowed.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims filed on 04/02/2021 could either not be found or was not suggested in the prior art of record.
With respect to claim 1, the prior art of record does not disclose or render obvious at the effective filing date of the invention the feature of the intermediate arcuate portion being longer than the base and the proximal portion, in combination with the other limitations of the independent claim.
The closest prior art, Lagodzki et al. (Patent No. US 9,968,432 B2), discloses an embolization scaffold device (14 in Fig. 3) having a non-deployed and a deployed, expanded configuration (abstract: “The occlusion system includes a delivery configuration in which each of the occlusion wires is positioned within the delivery lumen, urged against the preformed shape, and substantially parallel to a longitudinal axis of the delivery lumen, and a post-deployment configuration in which each of the occlusion wires is released from the delivery lumen and conforms to the preformed shape”), the device (14) comprising: a plurality of expandable struts (30) each having a base (34) having a central longitudinal axis extending therethrough (axis A); a proximal portion (36) extending from the base (36 extends directly out of 36) and substantially aligned with the central longitudinal axis (aligned parallel to axis A); an intermediate arcuate portion (52) radially extending away from the central longitudinal axis (52 curves away from axis A) and configured to apply radial outward force against an inner surface of a wall of an aneurysm in a deployed, expanded configuration (abstract: “According to the preformed shape, each of the occlusion wires has a longitudinal segment remaining parallel to the longitudinal axis and a curved end providing an outward radial force with respect to the longitudinal axis”), a distal portion (38) curving back towards the central longitudinal axis (Column 4, lines 55-57: “the distal segment 38, providing an outward radial force with respect to the longitudinal axis A”) and providing a scaffold coverage at the neck of the aneurysm in the deployed, expanded configuration (38 curls inward to cover the neck of an aneurysm).
	However, Lagodzki et al. fails to disclose wherein the intermediate arcuate portion is longer than the base and the proximal portion. Furthermore, the prior art does not render it obvious to modify the device of Lagodzki et al. in order to obtain this structure.
With respect to claim 7, the prior art of record does not disclose or render obvious at the effective filing date of the invention the feature of the intermediate arcuate portion being longer than the base and the proximal portion, in combination with the other limitations of the independent claim.
The closest prior art, Lagodzki et al. (Patent No. US 9,968,432 B2), discloses an embolization scaffold device (14 in Fig. 3) having a non-deployed and a deployed, expanded configuration (abstract: “The occlusion system includes a delivery configuration in which each of the occlusion wires is positioned within the delivery lumen, urged against the preformed shape, and substantially parallel to a longitudinal axis of the delivery lumen, and a post-deployment configuration in which each of the occlusion wires is released from the delivery lumen and conforms to the preformed shape”), the device (14) comprising: a plurality of expandable struts (30) each having a base (34) having a central longitudinal axis extending therethrough (axis A); a proximal portion (36) extending from the base (36 extends directly out of 36) and substantially aligned with the central longitudinal axis (aligned parallel to axis A); an intermediate arcuate portion (52) radially extending away from the central longitudinal axis (52 curves away from axis A) and configured to apply radial outward force against an inner surface of a wall of an aneurysm in a deployed, expanded configuration (abstract: “According to the preformed shape, each of the occlusion wires has a longitudinal segment remaining parallel to the longitudinal axis and a curved end providing an outward radial force with respect to the longitudinal axis”), a distal portion (38) curving back towards the central longitudinal axis (Column 4, lines 55-57: “the distal segment 38, providing an outward radial force with respect to the longitudinal axis A”) and providing a scaffold coverage at the neck of the aneurysm in the deployed, expanded configuration (38 curls inward to cover the neck of an aneurysm).
	However, Lagodzki et al. fails to disclose wherein the intermediate arcuate portion is longer than the base and the proximal portion and fails to disclose an embolization kit comprising the embolization scaffold device and an embolization coil. While it may be obvious to combine an embolization scaffold device with a coil, as shown in Ken et al. (Patent No. US 6,193,708 B1) or Ken et al. (Patent No. US 6,168,615 B1), with the embolization scaffold device serving to retain the coil in the aneurysm and the coil further encouraging embolization, it would not be obvious to modify Lagodzki et al. such that the intermediate arcuate portion is longer than the base and the proximal portion.
With respect to claim 8, the prior art of record does not disclose or render obvious at the effective filing date of the invention the feature of an embolization system wherein the intermediate arcuate portion of an embolization scaffold device is longer than the base and the proximal portion, and an embolization coil is connected to the embolization scaffold device, in combination with the other limitations of the independent claim.
The closest prior art, Lagodzki et al. (Patent No. US 9,968,432 B2), discloses an embolization scaffold device (14 in Fig. 3) having a non-deployed and a deployed, expanded configuration (abstract: “The occlusion system includes a delivery configuration in which each of the occlusion wires is positioned within the delivery lumen, urged against the preformed shape, and substantially parallel to a longitudinal axis of the delivery lumen, and a post-deployment configuration in which each of the occlusion wires is released from the delivery lumen and conforms to the preformed shape”), the device (14) comprising: a plurality of expandable struts (30) each having a base (34) having a central longitudinal axis extending therethrough (axis A); a proximal portion (36) extending from the base (36 extends directly out of 36) and substantially aligned with the central longitudinal axis (aligned parallel to axis A); an intermediate arcuate portion (52) radially extending away from the central longitudinal axis (52 curves away from axis A) and configured to apply radial outward force against an inner surface of a wall of an aneurysm in a deployed, expanded configuration (abstract: “According to the preformed shape, each of the occlusion wires has a longitudinal segment remaining parallel to the longitudinal axis and a curved end providing an outward radial force with respect to the longitudinal axis”), a distal portion (38) curving back towards the central longitudinal axis (Column 4, lines 55-57: “the distal segment 38, providing an outward radial force with respect to the longitudinal axis A”) and providing a scaffold coverage at the neck of the aneurysm in the deployed, expanded configuration (38 curls inward to cover the neck of an aneurysm).
	However, Lagodzki et al. fails to disclose wherein the intermediate arcuate portion is longer than the base and the proximal portion and fails to disclose an embolization system comprising the embolization scaffold device and an embolization coil connected to the embolization scaffold device. While it may be obvious to connect (noting that the claim language does not require a permanent connection) an embolization scaffold device to a coil, as shown in Ken et al. (Patent No. US 6,193,708 B1) or Ken et al. (Patent No. US 6,168,615 B1), with the embolization scaffold device serving to retain the coil in the aneurysm and the coil further encouraging embolization, it would not be obvious to modify Lagodzki et al. such that the intermediate arcuate portion is longer than the base and the proximal portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771       
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771